Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET  comprising:
“an epitaxial layer made of a third semiconductor material in contact with the channel regions; and a plurality of semiconductor layers made of a fourth semiconductor material, each of which the plurality of semiconductor layers contacts the gate dielectric layer and is fully wrapped around by the epitaxial layer,
the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                        
                                             
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9≤x≤1.0
the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                        
                                             
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    , where y<x, and 0.3≤y≤0.7, and
the fourth semiconductor material has a higher Ge concentration than the first semiconductor material.

Claims 2-4, 6-12 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 13: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device including a p-type gate-all-around field effect transistor (GAA FET) and an n-type GAA FET comprising:
“a second gate dielectric layer fully wrapping around the second channel region each of the second semiconductor layers; and 
a second source/drain region including a second epitaxial layer made of a fourth semiconductor material and third semiconductor layers vertically arranged, 
each of which contact the second gate dielectric layer and is fully wrapped around by the second epitaxial layer, 
wherein: the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                        
                                             
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , where 0.9≤x≤1.0.
the third semiconductor material is GeSn, and
the fourth semiconductor material is SiC or                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    z
                                
                            
                        
                                             
                            
                                
                                    G
                                    e
                                
                                
                                    z
                                
                            
                        
                    , where 0≤z≤0.3”.

Claims 14-19 and 21 depend from claim 13, and therefore, are allowable for the same reason as claim 13.

Regarding claim 22: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device including a gate-all-around field effect transistor (GAA FET), the GAA FET comprising: 
plurality of semiconductor layers contacts the gate dielectric layer and is fully wrapped around by the epitaxial layer, and the first semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    x
                                
                            
                        
                                             
                            
                                
                                    G
                                    e
                                
                                
                                    x
                                
                            
                        
                    , and the second semiconductor material is                         
                            
                                
                                    S
                                    i
                                
                                
                                    1
                                    -
                                    y
                                
                            
                        
                                             
                            
                                
                                    G
                                    e
                                
                                
                                    y
                                
                            
                        
                    ,  where y < x, and the third semiconductor material is GeSn”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826